Citation Nr: 0320309	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  97-26 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a left carpal scaphoid fracture, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left median nerve 
neuropathy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from March 1979 to 
March 1986.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).


FINDINGS OF FACT

1.  Manifestations of residuals of the left carpal scaphoid 
fracture include complaints of pain and weakness with 
objective evidence of limitation of motion of the left wrist 
of 45 degrees flexion and extension of 30 degrees, with full 
muscle power and tone within normal limits, and weakness in 
hand grip.

2.  Manifestations of left wrist median nerve neuropathy 
includes complaints of numbness and pain, with objective 
evidence of intermittent decreased pain in the left thumb and 
index finger, decreased sensation in the left hypothenar 
region, left median nerve injury by electrodiagnostic study, 
and normal left median nerve motor and sensory function.

3.  Manifestations of the veteran's surgical scar as a 
residual of left carpal scaphoid fracture include numbness 
and tenderness.




CONCLUSIONS OF LAW

1.  The criteria for an increased rating for status post 
surgery, fracture residuals of the left carpal scaphoid have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.71a, Diagnostic Code 5214 
(2002).

2.  The criteria for an increased rating for left median 
nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.124a, Diagnostic Code 8515 (2002).

3.  The criteria for a 10 percent evaluation, but no more, 
for post surgical scar as a residual of the left carpal 
scaphoid fracture, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.118, Diagnostic Code 7804 (2002); 67 Fed. Reg. 49590-49599 
(July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Following the RO's 
determinations of the veteran's claims, VA issued regulations 
implementing the Veterans Claims Assistance Act.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by a 
letter dated in July 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
claimant has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The claimant was notified of the need for a VA 
examination, and one was accorded him.  The veteran was asked 
to advise VA if there were any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in the statement of the case 
and supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

An x-ray of the left wrist performed in January 1986, while 
the veteran was on active duty, indicated an old transverse 
complete nonunion fracture throughout the midshaft of the 
navicular carpal bone.  

Subsequent to service discharge, a VA examination dated in 
1986, reported that the veteran was right handed.  

VA outpatient treatment records indicate that the veteran 
underwent physical therapy following complaints of wrist 
pain.  In February 1991, the veteran underwent an open 
reduction internal fixation, with bone grafting of the left 
scaphoid fracture.  Thereafter, the veteran developed 
arthritis with stiffness, numbness, and soreness of the left 
wrist.  

In June 1992, the veteran underwent a left scaphoid 
exploration, left radial styloidectomy, and a right iliac 
crest bone graft.  

VA outpatient treatment records from 1993 to 1996, continue 
to show complaints of stiffness, weakness, and persistent 
left wrist pain.  In August 1996, the veteran was noted to be 
wearing a splint.  Physical therapy was provided during this 
period.  A VA examination conducted in September 1996, 
revealed a 6-centimeter healed, moveable, and nontender 
surgical scar of the radial aspect of the distal left forearm 
that extended to the proximal left thenar eminence.  Old 
healed pin scars over the ulnar styloid and at the base of 
the palmer hyperthenar eminence were also reported.  
Dorsiflexion and palmar flexion of the left hand were 60 
degrees, radial deviation was 18 degrees, and ulnar deviation 
was 45 degrees.  Good grasping strength was reported.  X-ray 
of the left wrist indicated a bone defect involving the 
radial styloid process.   The diagnosis was bone defect 
involving the radial styloid process.

At a hearing before the RO in December 1997, the veteran 
testified that his left wrist was constantly numb and 
painful.  He stated that pain radiated down to his fingertips 
and up his arm.  The veteran reported that he could grip a 
pen, but could not grab or hold on to anything.  In 
correspondence dated in December 1997, a VA examiner stated 
that the veteran had traumatic arthritis of the left wrist 
due to his scaphoid fracture.

Thereafter, VA examinations conducted in January 1998, 
reported complaints of constant left wrist pain, numbness, 
stiffness, and weakness.  Physical examination revealed that 
the veteran wore a cock-up splint.  Dorsiflexion and volar 
flexion of the left wrist were to 30 degrees, and radial and 
ulnar deviations were to 20 degrees.  Circumduction was 
reported as poor.  There was decreased pain in the left thumb 
and index finger, with a grade of 4/5 pain of the left thumb.  
X-rays of the left wrist conducted in March 1998, September 
1999, December 1999, and March 2000 indicated osteoarthritis 
at the radiocarpal joints.

A VA examination conducted in March 2000 reported a surgical 
scar about 5 inches long in the medial side of the ventral 
aspect of the left wrist.  No intrinsic muscle atrophy was 
appreciated.  Extension of the left wrist was to 30 degrees 
and flexion was reported to 80 degrees.  Motor strength was 
4+ of the left grip, and deep tendon reflexes were 2+/4 
throughout both upper extremities.  Sensation was intact to 
pinprick and light touch.  The diagnosis was left scaphoid 
fracture, with nonunion resulting in limited range of motion 
of left wrist extension secondary to disuse.

A March 2000 VA neurology examination revealed some decreased 
sensation in the left hypothenar region.  There was a scar at 
the left wrist at the flexor surface on the median side.  
Muscle power was 5/5, with a negative Tinel's and positive 
Thalen's in the left wrist.  Tone was within normal limits.  
Deep tendon reflexes were 2+ and symmetrical.  The impression 
was left mid-navicular carpal bone fracture, nonunion, with 
chronic wrist pain.

An April 2000 VA neurological examination revealed decreased 
sensation in the left hypothenar region.  Muscle power was 
5/5.  Testing for Tinel's and Thalen's signs revealed 
negative findings.  Deep tendon reflexes were 2 plus.

X-rays of the left wrist dated in February 2001, indicate an 
old fracture of the scaphoid navicular bone, with probable 
aseptic necrosis.  VA outpatient treatment records reveal 
mild tenderness at the snuffbox of the left wrist in August 
2001 and November 2001.  Good range of motion was reported 
and the veteran indicated that the wrist splint and anti-
inflammatories helped with the pain.  X-rays in August 2001 
showed a healed navicular carpal fracture and degenerative 
joint disease of the radiocarpal joint.  In February 2002, 
flexion was 45 degrees and extension was reported as 30 
degrees, without tenderness to palpation.  

A VA neurologic examination conducted in August 2002, 
reported complaints of pain and numbness in the left forearm.  
The examiner noted an undated electrodiagnostic test which 
showed a borderline slowing of the left median nerve between 
the elbow and the wrist that was consistent with a median 
nerve injury.  On clinical examination, a slight weakness of 
the grip, and the supinator was accompanied by pain and 
decreased effort.  The sensory examination demonstrated 
decreased temperature sensation at the left volar distal 
wrist surrounding an old surgical scar.  There was no 
temperature or vibratory sensation loss in the hand.  The 
diagnoses were left median nerve injury by electrodiagnostic 
study, left wrist numbness related to surgical scar, and 
normal left median nerve motor and sensory function.

A VA orthopedic examination dated in August 2002, reported 
intermittent pain, stiffness, and swelling, treated by anti-
inflammatories with some relief.  The veteran noted that 
flare-ups were caused by sports and lifting.  He described 
difficulty with heavy activities with left hand.  The veteran 
used a left wrist splint.  On clinical examination, a 2-inch, 
healed surgical scar was noted on the volar surface, 
radially, of the left wrist.  Left wrist extension was 
limited to 30 degrees with pain.  Left hand grip was 
decreased to 4/5, and tenderness was evident around the scar.  
Dorsiflexion of the left wrist was to 30 degrees, palmar 
flexion was to 80 degrees, radial deviation was to 20 
degrees, and ulnar deviation was to 45 degrees.  



Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2002).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection for an ununited fracture left carpal 
scaphoid was granted effective March 1986, and a 
noncompensable evaluation was assigned.  By a rating decision 
dated in December 1990, the rating for the disorder was 
increased to 10 percent.  Thereafter, the RO determined that 
separate ratings were warranted for the veteran's orthopedic 
and neurologic disabilities due to his left wrist injury in 
service.  Esteban v. Brown, 6 Vet. App. 259 (1994).  
Accordingly, by a decision dated in March 1998, a 20 percent 
evaluation for residuals of a left carpal scaphoid, status 
post surgery was assigned under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214, and a 10 percent evaluation 
for left median neuropathy of the left wrist was assigned 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8515.  

Residuals, Left Carpal Scaphoid Fracture

Under the provisions of Diagnostic Code 5214, a 20 percent 
evaluation is warranted for favorable ankylosis of the minor 
wrist in 20 degrees to 30 degrees dorsiflexion.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
minor wrist in any degree of palmar flexion, or with ulnar or 
radial deviation.  A 30 percent evaluation is warranted for 
ankylosis of the minor wrist in any other position, other 
than favorable.  

In the instant case, there is motion of the left wrist.  
Therefore, by definition, the left wrist is not ankylosed.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Accordingly, a 
rating in excess of 20 percent is not warranted under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Looking at alternative diagnostic codes, in this case, 
degenerative changes demonstrated by x-rays have been shown 
as a residual of the veteran's left wrist injury.  Arthritis 
due to trauma, substantiated by x-ray findings, is to be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2002).  Degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  A 
maximum 10 percent evaluation is assigned for limitation of 
motion of the wrist consisting of palmar flexion in line with 
the forearm or dorsiflexion of less than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2002).  Accordingly, 
a rating in excess of the currently assigned 20 percent for 
the veteran's service-connected left wrist disorder is not 
warranted under Diagnostic Code 5215.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  In the present case, the RO noted 
that the veteran received continuous treatment for his left 
wrist disorder and the need for a splint.  The Board 
acknowledges the veteran's testimony of pain, numbness, and 
weakness.  Additionally, although no intrinsic muscle atrophy 
was reported in March 2000, the examiner found limited range 
of motion of left wrist extension secondary to disuse and 
slight weakness in grip strength.  Accordingly, the RO found 
that manifestations of the veteran's service-connected status 
post surgery, fracture residuals of the left carpal scaphoid 
more nearly approximates a 20 percent evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5214, for favorable 
ankylosis of the wrist in 20 degrees to 30 degrees 
dorsiflexion.  See 38 C.F.R. § 4.7 (2002).  The Board does 
not find that a rating in excess of this rating is warranted, 
as neither unfavorable ankylosis nor ankylosis of the left 
wrist in any other position is shown.  Further, the findings 
of record do not indicate that the degree of limitation is 
comparable to these manifestations.  

Left Median Nerve Neuropathy

A 10 percent evaluation for left median neuropathy under the 
provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 is 
warranted for mild incomplete paralysis of the minor 
extremity.  A 20 percent evaluation is for assignment when 
there is moderate incomplete paralysis of the median nerve in 
the minor extremity.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note.  Neuritis, cranial or 
peripheral, characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, incomplete paralysis.  38 C.F.R. § 
4.123 (2002).  Peripheral neuralgia, characterized usually by 
a dull and intermittent pain, of typical distribution so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2002).

Based on the evidence of record, the Board finds that the 
veteran's left median nerve disability is manifested by 
intermittent numbness.  The evidence of record shows 
decreased pain in the left thumb and index finger in 1998, 
and some decreased sensation in the left hypothenar region in 
2000, with the current evidence demonstrating left median 
nerve injury by electrodiagnostic study, left wrist numbness 
related to surgical scar, and normal left median nerve motor 
and sensory function.  The schedule of ratings for diseases 
of the peripheral nerves, under 38 C.F.R. § 4.124a, provides 
that where neurological involvement is wholly sensory, the 
rating should be for the mild or at most moderate degree.  
The Board notes that manifestations of the veteran's 
service-connected left wrist disorder such as weakness, pain, 
and limitation of motion were considered in evaluating his 
service-connected fracture residuals of the left carpal 
scaphoid.  Pyramiding, that is the evaluation of the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (2002).  As the 
evidence shows only sensory complaints, the Board finds that 
a 10 percent rating for mild impairment of the left wrist 
median nerve disability is warranted.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2002), whether or not they were raised by the veteran.  
In this respect, numbness and tenderness of the surgical scar 
has been noted by the record.  Accordingly, the Board finds 
that a separate 10 percent rating for the veteran's surgical 
scar is warranted under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7804 (2002); 67 Fed. Reg. 49590-49599 (July 
31, 2002); Esteban.  This is the maximum schedular rating 
under the provisions of Diagnostic Code 7804.  

Conclusion

The Board finds no evidence of an exceptional disability 
picture.  38 C.F.R. § 3.321 (2002).  The schedular 
evaluations in this case are not inadequate.  A rating in 
excess of 20 percent and 10 percent is provided for certain 
manifestations of the service-connected post operative 
residuals of a left carpal scaphoid fracture and left median 
nerve neuropathy, respectively.  Notably, the medical 
evidence reflects that those manifestations are not present 
in this case.  Specifically, the record is devoid of evidence 
showing that the veteran's left wrist disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), nor has the veteran 
so argued.  In view of this and the lack of evidence that the 
veteran's service-connected left wrist disability has 
required frequent periods of hospitalization or has otherwise 
rendered impractical the application of the regular schedular 
standards, the Board is not required to remand this issue to 
the RO for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased rating for postoperative residuals of a left 
carpal scaphoid fracture is denied.  An increased rating for 
left median nerve neuropathy is denied.  

A separate 10 percent evaluation for a surgical scar, a 
residual of a left carpal scaphoid fracture is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

